Mobley, Chief Justice.
The appellant, Arthur Truman Bussie, was indicted for the rape of a 10-year-old girl on November 29, 1971, and a 13-year-old girl on January 6, 1972. He was convicted on the first count, and sentenced to 10 years in the penitentiary. He was acquitted on the second count.
His motion for new trial on the general grounds was denied, and from that judgment he appeals to this court. His sole enumeration of error is that the trial court erred in denying his motion for new trial, his contention being that the evidence was not sufficient to convict, as the child’s testimony was not corroborated.
The 10-year-old child identified the appellant at the trial, and testified that she was accosted by him in Pittman Park on November 29, 1971; that he placed a knife against her neck and took her inside a railroad box car and raped her; that the appellant did not hurt her when he had intercourse with her; that she had on one *441occasion before had intercourse with a boy. Her mother testified that her daughter came running in the door crying, and said, "I been got,” which meant that a man had had sexual intercourse with her, and that she said a man placed a knife around her neck, threatened to kill her, and took her to the railroad car.
Dr. Cano, resident physician at the Grady Hospital, examined the victim on November 29, 1971, after the assault, and found sperm "too numerous to count” and that her hymen had been ruptured.
The appellant was arrested on January 6, 1972, in Pittman Park. The officer arresting him had received a report that a man had attempted to molest two young girls there, one of whom had escaped and reported the incident. The officer found the appellant in his car. He had in his possession a small knife, and had mud on his shoes. The young girl who had escaped identified the appellant to the officer as the man who had picked them up.
At the trial the alleged victim of the rape on January 6, 1972, identified the appellant as the man who assaulted her and identified the knife taken from the appellant as the one used by him in the attack on her.
After the appellant’s arrest, the police showed his photograph, the seventh in a series of photographs, to the 10-year-old victim and she immediately identified him as her assailant. She had failed to identify her assailant from a group of 100 photographs shown her shortly after the rape, which did not include a photograph of the appellant.
The testimony of the 10-year-old child was sufficiently corroborated, and the evidence supported the verdict.

Judgment affirmed.


All the Justices concur.